Mr. James A. Buttry Friday Eldredge  Clark 2000 Regions Center 400 W. Capitol Little Rock, AR 72201
Dear Mr. Buttry:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of an agreement between Sharp County, Arkansas and the Cherokee Village Road and Street, Recreational and Fire Department Suburban Improvement District No. 11 concerning the ownership and use of certain equipment for response to the release and dangers of hazardous materials.
Under the terms of the agreement, the parties agree that the equipment in question will be conveyed by the County to the District and will be used for the benefit of the County and the District. The parties also agree concerning various related matters.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
  (2) The organization, composition, and nature of any separate legal or administrative entity created by the agreement, and the powers delegated to that entity;
(3) The purposes of the agreement;
  (4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (5) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(6) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
I am required by law to review the agreement for the purpose of determining whether it is in proper form, as described above, and is otherwise compatible with the laws of the state.
Having reviewed the agreement, I find that it is in the proper form and appears to be otherwise compatible with Arkansas law. The agreement is therefore approved as submitted.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
1 Although the Interlocal Cooperation Act does not explicitly indicate that improvement districts are among the "public agencies" that are authorized to enter into the types of agreements that the act governs, my predecessor opined that as a general matter, improvement districts (depending upon the facts about the district) are likely among the entities that are authorized to enter into interlocal agreements.See, e.g., Ops. Att'y Gen. Nos. 2002-345; 2000-187). I agree with that assessment.